 426321 NLRB No. 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We also do not agree with our concurring colleague's assertionthat our holding today revives the holding of Young Men's ChristianAssn. (YMCA), 286 NLRB 1052 (1987), a decision that was specifi-cally overruled in Sunrise Rehabilitation. In YMCA, the employer of-fered 2 hours of pay to all employees who came in to vote if they
were not scheduled to work on election day. The employer made no
attempt to determine whether or not any of those employees even
had transportation expenses to come in to vote, much less what those
expenses were or whether they equaled 2 hours' pay. Thus, unlike
in this case, and as in Sunrise Rehabilitation, the employees wouldreasonably construe the payments in YMCA simply as payments forthe act of voting.Good Shepherd Home, Inc. and United Food &Commercial Workers, Local 911, AFL±CIO,
CLC, Petitioner. Case 8±RC±15298May 31, 1996DECISION AND CERTIFICATION OFREPRESENTATIVEBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held November 2, 1995, and the Regional Director's
report recommending disposition of them. The election
was conducted pursuant to a Stipulated Election
Agreement. The tally of ballots shows 57 for and 40
against the Petitioner, with no challenged ballots.The Board has reviewed the record in light of theexceptions and brief, has adopted the Regional Direc-
tor's findings and recommendations, and finds that a
certification of representative should be issued.We agree with the Regional Director that the Uniondid engage in objectionable conduct as alleged by the
Employer. The Regional Director's investigation re-
vealed that several employees told the Union's orga-
nizing director that a part-time employee, who was a
full-time college student, could not afford to drive
from school to the Employer's facility to vote on the
day of the election. The organizing director further
learned that the employee's means of transportation
was an old truck that did not get good gas mileage,
and that it would cost the employee about $25 to trans-
port himself to the facility on election day. As a result,
the organizing director gave the employee $25.In his affidavit, the employee at issue stated that hiscollege is located in a town approximately 50 miles
from the Employer's facility.The Employer argues in its exceptions that the $25payment is disproportionate to the actual expense in-
curred by the employee. In support, the Employer con-
tends that the town where the employee's school is lo-
cated is about 31 miles from the Employer's facility,
rather than 50 miles as represented by the employee in
his affidavit. The Employer further notes that under the
IRS reimbursement rate of 30 cents a mile, the em-
ployee's transportation cost would equal $18.60.In Sunrise Rehabilitation Hospital, 320 NLRB 212(1995), we held that ``monetary payments that are of-
fered to employees as a reward for coming to a Board
election and that exceed reimbursement for actual
transportation expenses .... 
[constitute] objection-able conduct.'' Specifically, the objectionable conduct
consisted of an offer of 2 hours' pay without the ne-
cessity of doing anything other than showing up at the
employer's facility on the day of the election. 320
NLRB No. 28, slip op. at 2. Because the employer alsooffered to provide transportation to the employer's fa-cility, it was clear that the monetary payments were
not linked in any way to transportation expenses.Conversely, the instant case involves a payment thatwas solely linked to transportation expenses. Indeed,
the only issue raised by the Employer is whether the
Union's $25 payment was objectionable because it ex-
ceeded the employee's travel expenses.The Union in this case has made an effort to assistan employee who could not afford to travel to the polls
by reimbursing him for his travel expenses. In doing
so, the Union has reimbursed the employee based on
a good-faith, reasonable estimate of his actual travel
costs. In these circumstances, we conclude that the
Union has complied with the guidelines we set forth
in Sunrise Rehabilitation, which permit reimbursementof ``actual'' transportation costs. We would not require
a party to produce receipts or other proof of an em-
ployee's ``actual'' costs or to otherwise prove that the
reimbursement was precise to a mathematical certitude.
As long as the reimbursement is clearly related only to
actual travel expenses, and the party has made a good-
faith effort to estimate those expenses, we would con-
clude that the party has not engaged in objectionable
conduct.We find without merit our concurring colleague'scontention that we have abandoned the holding set
forth in Sunrise. Our holding in that case would notrequire us, as our colleague suggests, to ``delve into
the minutiae of each case to ascertain precisely the re-
imbursement costs down to the last penny.'' Rather, it
requires a determination of whether the payments at
issue are construed as ``expense reimbursement'' or
``as something extra for employees on election day.''
Sunrise, 320 NLRB No. 28, slip op. at 2. Indeed, sucha requirement is consistent with longstanding Board
precedent.1See Federal Silk Mills, 107 NLRB 876,877±878 (1954) (union's payment of $3 to employee
carpool drivers not objectionable, even though the
drivers had to travel only an additional 1-1/5 miles to
transport employees to the polls, because it ``rep-
resented a good-faith attempt to make transportation
facilities available to eligible voters who might not
otherwise be able ... to exercise their right of fran-

chise''). 427GOOD SHEPHERD HOME2Indeed, as the Employer points out, the IRS rate of 30 cents amile would result in travel costs of $18.60 for a 62-mile round trip.
We find this to be reasonably close to the actual reimbursement of-
fered by the Union. Moreover, the Union's consideration of the age
and unusually low gas mileage of the employee's truck demonstrates
that it was making a good-faith attempt to reimburse actual travel
expenses.1See Young Men's Christian Assn. (YMCA), 286 NLRB 1052(1987), and my application of YMCA in Sunrise Rehabilitation Hos-pital, 320 NLRB No. 28 (Dec. 19, 1995) (dissenting opinion), andPerdue Farms, 320 NLRB No. 64 (Feb. 2, 1996) (dissenting opin-ion). See also Federal Silk Mills, 107 NLRB 876 (1954).2See also Perdue, where they again sustained a union objection.3In terms of total operating costs, it may, of course, cost less tooperate an old truck than a new truck.4At other parts of their opinion, my colleagues suggest that theresult should turn on how ``the employees would reasonably con-
strue the payments.'' Thus, it is unclear what the new rule is. How-
ever, it is clear that the rule is no longer the Sunrise test of ``actualtransportation expenses.''We recognize that, in some circumstances, a pay-ment to an employee traveling in his own vehicle
might be so disproportionately excessive that it could
not be considered a good-faith attempt to reimburse ac-
tual travel costs. We do not, however, find such cir-
cumstances in the instant case. Even assuming
arguendo that the Employer accurately estimates the
mileage as 31 miles each way, the amount at issue
would not be so excessive as to raise a question about
the good faith of the Union.2Accordingly, because the conduct at issue involvesonly the good-faith attempt to cover the actual trans-
portation expenses of an employee who would not
have otherwise been able to vote, we find, in agree-
ment with the Regional Director, that no objectionable
conduct occurred warranting setting aside the election.CERTIFICATION OF REPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for United Food & Commercial
Workers, Local 911, AFL±CIO, CLC and that it is the
exclusive collective-bargaining representative for the
employees in the following appropriate unit:All full-time and part-time licensed practicalnurses, nurses aides, dietary employees, house-
keeping employees, maintenance employees, ac-
tivities employees, barber/beauty shop employees,
clerical employees, laundry employees, medical
records employees and receptionists excluding all
registered nurses, supervisory LPNs, confidential
employees, professional employees, guards and
supervisors as defined in the Act.MEMBERCOHEN, concurring.I have consistently adhered to established precedentwhich holds that reimbursement to an off-duty em-
ployee, for the time and expense of traveling to and
from an election and participating there, is permissible
conduct, unless the objecting party shows that the pay-
ment is not reasonably related to the employee's ex-
penditure of time and money.1That principle leads to the conclusion that theUnion's reimbursement is permissible here. I therefore
join my colleagues in overruling the Employer's objec-
tion. However, I am constrained to say that my col-
leagues have not consistently applied Board law. Their
inconsistency began in Sunrise when they overruledthe established precedent of YMCA, and sustained aunion objection.2The inconsistency continues in to-day's case where my colleagues now depart from Sun-rise and overrule an employer's objection.With respect to the latter inconsistency, I note that,in Sunrise, my colleagues announced that payments areobjectionable if they exceed reimbursement for ``actual
transportation expenses.'' In view of this holding, one
would have thought that my colleagues would want to
ascertain the ``actual transportation expenses'' incurred
by the employee here. However, they fail to resolve
that issue. For example, the employee states that he
traveled 100 miles round trip; the Employer claims that
the round trip was 62 miles. The conflict is unresolved.
Similarly, the employee claims that his truck is old and
that the IRS rate of 30 cents per mile is too low. We
do not know the age of the truck or what the actual
mileage rate for such a truck would be.3Instead of resolving these issues, my colleagues nowabandon the Sunrise test of ``actual transportation ex-penses.'' They now say that it is sufficient if the evi-
dence shows ``a good faith effort to estimate those ex-
penses,'' and a payment based on that estimate.4I do not wish to see the Board delve into the minu-tiae of each case to ascertain precisely the reimburse-
ment costs down to the last penny. That is why the
rule in YMCA made perfectly good sense. My col-leagues abandoned YMCA in Sunrise, and they havenow abandoned Sunrise. The Sunrise rule therefore hada shelf life of 5 months. This ``zig zag'' approach to
law does not foster predictability, and it does not in-
spire confidence. However, apart from this vice, it may
well be that my colleagues' new rule, in its various
formulations, is better than their Sunrise rule. UnlikeSunrise, the new rule does not turn on mathematicalexactitude. Indeed, the application of the new rule
yields the same result, in this case, as the YMCA rule.Accordingly, although I adhere to YMCA, I concur inthe result here.